               Case 1:21-cr-00041-CJN Document 84 Filed 08/10/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                    :        Case No: 3:21-CR-41 (CJN)
                                             :
                                             :
                                             :        40 U.S.C. § 5104(e)(2)(G)
                                             :        (Parading Demonstrating, or Picketing in
           v.                                :        a Capitol Building)
                                             :
 DOUGLAS SWEET,                              :
                                             :
           Defendant.                        :
                                             :

                                  STATEMENT OF OFFENSE

          Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and

through its attorney, the United States Attorney for the District of Columbia, and the defendant,

Douglas Sweet, with the concurrence of her attorney, agree and stipulate to the below factual basis

for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate

that the United States could prove the below facts beyond a reasonable doubt:

                          The Attack at the U.S. Capitol on January 6, 2021

          1.      The United States Capitol, which is located at First Street, SE, in Washington, D.C.,

is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the Capitol.

          2.      On January 6, 2021, the exterior plaza of the Capitol was closed to members of the

public.




                                                 Page 1 of 6
             Case 1:21-cr-00041-CJN Document 84 Filed 08/10/21 Page 2 of 6




        3.      On January 6, 2021, a joint session of the United States Congress convened at the

Capitol. During the joint session, elected members of the United States House of Representatives

and the United States Senate were meeting in separate chambers of the Capitol to certify the vote

count of the Electoral College of the 2020 Presidential Election, which had taken place on

November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by

approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a

particular objection. Vice President Mike Pence was present and presiding, first in the joint

session, and then in the Senate chamber.

        4.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol and the proceedings underway inside.

        5.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        6.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly

after 2:00 p.m., individuals in the crowd forced entry into the Capitol, including by breaking



                                            Page 2 of 6
            Case 1:21-cr-00041-CJN Document 84 Filed 08/10/21 Page 3 of 6




windows and by assaulting members of law enforcement, as others in the crowd encouraged and

assisted those acts. The riot resulted in substantial damage to the Capitol, requiring the expenditure

of more than $1.4 million dollars for repairs.

       7.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the

Congress, including the joint session, were effectively suspended until shortly after 8:00 p.m. the

same day. In light of the dangerous circumstances caused by the unlawful entry to the Capitol,

including the danger posed by individuals who had entered the Capitol without any security

screening or weapons check, Congressional proceedings could not resume until after every

unauthorized occupant had left the Capitol, and the building had been confirmed secured. The

proceedings resumed at approximately 8:00 p.m. after the building had been secured. Vice

President Pence remained in the Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.


                   Sweet’s Participation in the January 6, 2021, Capitol Riot

       8.      Sweet traveled with his friend, Cindy Fitchett, from Virginia to attend the rally the

former president, Donald Trump, planned to hold in Washington, D.C. on January 6, 2021. After

arriving in Washington, he and Fitchett made their way to the Capitol

       9.      Sometime during the early afternoon of January 6, 2021, Fitchett recorded a video

of herself and Sweet approaching an entrance into the Capitol with a large crowd around them

yelling and making banging noises. Fitchett, with the camera turned on herself, stated in a raised

voice, “We are storming the Capitol. We have broken in. Patriots arise.” Shortly after then, Sweet

and Fitchett unlawfully entered the Capitol.


                                             Page 3 of 6
            Case 1:21-cr-00041-CJN Document 84 Filed 08/10/21 Page 4 of 6




        10.     Video surveillance depicted Sweet and Fitchett walking down a corridor in the

Capitol Visitors Center, which is part of the Capitol building, shortly after 2:30 p.m., toward the

end of the corridor area where U.S. Capitol Police officers had formed a defensive line. Other

rioters also gathered in this corridor. The officers issued commands for the rioters to leave the

building.     Sweet maintains he did not hear those commands. When rioters refused their

commands, the officers began arresting individuals who had unlawfully entered the building,

including Sweet and Fitchett. The Federal Bureau of Investigation (“FBI”) uncovered no evidence

that Sweet and Fitchett engaged in violent or disruptive conduct at the Capitol grounds or inside

the building.

        11.     Following the Capitol Riot, Sweet gave an interview with a local news station in

Virginia, during which he stated he went to DC hoping to “talk to” the House and Senate and

realized he might have to “pretty much force [his] way in.” But he also stated, “I did not go with

any malice or intention of malice. Those that committed those – the fights – the tear gassing, [. . ]

throwing stuff at police, that wasn’t in my game plan at all.” According to the news report, Sweet

said he was not trying to stop the electoral certification, but wanted his voice heard.

        12.     Sweet cooperated with law enforcement following his arrest. He gave two separate

voluntary interviews with the FBI and consented to a search of his cellphone. He also voluntarily

provided his password and screenname so law-enforcement authorities could search his Facebook

page.




                                             Page 4 of 6
          Case 1:21-cr-00041-CJN Document 84 Filed 08/10/21 Page 5 of 6




       13.     Sweet knew at the time he entered the Capitol that he did not have permission to

enter the building and he paraded, demonstrated, or picketed inside the building.

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793
                                             By:    /s/ Seth Adam Meinero
                                                    SETH ADAM MEINERO
                                                    Trial Attorney
                                                    Detailee
                                                    D.C. Bar No. 976587

                                                    /s/ Susan Lehr
                                                    SUSAN LEHR
                                                    Assistant United States Attorney
                                                    Detailee
                                                    Nebraska Bar No.19248




                                           Page 5 of 6
 Case 1:21-cr-00041-CJN Document 84 Filed 08/10/21 Page 6 of 6




8/9/2021
